Citation Nr: 0120446	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  92-06 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for a ventral hernia, postoperative recurrence of 
epigastric hernia, to include entitlement to a separate 
compensable evaluation for a hernia scar.  


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to July 
1983.  He also had periods of active duty for training from 
January 2 to May 2, 1984; March 20 to April 3, 1987; and from 
May 14 to May 28, 1988.  

This matter came to the Board of Veterans Appeals (Board) on 
appeal from a February 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In the February 1991 rating decision, the RO denied 
entitlement to an increased rating for a service-connected 
postoperative epigastric hernia.  The service-connected 
disability was later characterized as a ventral hernia, 
recurrence of epigastric hernia.  In a decision dated in 
November 1997, the Board denied entitlement to a rating in 
excess of 20 percent for the service-connected ventral 
hernia, postoperative recurrence of epigastric hernia.  The 
veteran appealed to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) (Court).  In an order dated in July 1998, the Court 
granted a Joint Motion for Remand and vacated the November 
1997 denial by the Board of an increased evaluation for the 
veteran's service-connected ventral hernia, postoperative 
recurrence of epigastric hernia.  The Court returned the case 
to the Board for consideration of matters raised in the Joint 
Motion for Remand and for further development as indicated.  
The Board subsequently remanded the claim to the RO for 
additional development and in a decision dated in December 
1999, the Board denied entitlement to a disability evaluation 
in excess of 20 percent for a ventral hernia, postoperative 
recurrence of epigastric hernia, to include entitlement to a 
separate compensable evaluation for a hernia scar.  

The veteran appealed the December 1999 decision of the Board.  
In an order dated in November 2000, the Court granted a Joint 
Motion for Remand and vacated the December 1999 Board 
decision, and the matter is now before the Board for its 
further consideration.  




REMAND

Initially, the Board notes that in its December 1999 
decision, it pointed out that the veteran has been rated 
permanently and totally disabled as the result of his 
service-connected paranoid schizophrenia since March 1, 1990, 
and that he has been rated incompetent for VA purposes since 
February 24, 1994.  The Board also noted that an attorney, 
Alexander R. Newton, was appointed the veteran's custodian in 
fact for VA purposes in April, 1998, and in its December 1999 
decision designated Mr. Newton as the appellant.  Upon 
current review of the record, the Board observes that the 
claims file, currently 3 volumes, includes correspondence 
dated in 1999 from the RO and Board addressed to Mr. Newton 
as the veteran's custodian in fact, but it does not include 
documentation of the appointment of Mr. Newton as the 
veteran's custodian in fact, nor does it include 
documentation terminating any such appointment.  The RO 
should clarify this matter.  

In its December 1999 decision, the Board referred to VA 
examinations in September 1998 and March 1999.  On current 
review of the record, the Board does not find reports of 
those examinations in the claims file.  Further, in his 
September 1999 informal hearing presentation to the Board, 
the veteran's representative referred to the March 1999 VA 
examination and to a rating decision dated in April 1999.  
The Board does not find the April 1999 rating decision, nor 
does it find in the file a corresponding supplemental 
statement of the case.  The RO should attempt to locate 
reports of the September 1998 and March 1999 VA examinations, 
the April 1999 rating decision and the supplemental statement 
of the case.  Those documents should be associated with the 
claims file.  

In the Joint Motion for Remand, the parties faulted the Board 
in its December 1999 decision stating the Board failed to 
provide adequate reasons and bases for denying the claim by 
failing to properly articulate a competent, independent 
medical basis for its conclusion.  Under these circumstances, 
and in view of the current uncertainty as to the location of 
evidence previously of record, the Board will request that 
the RO arrange for additional VA examinations and obtain 
medical opinions pertinent to the veteran's increased rating 
claim.  

During the pendency of the veteran's appeal but after the 
claims file was forwarded to the Board most recently, the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) was signed into 
law.  This liberalizing legislation is applicable to the 
veteran's case.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should locate and associate 
with the claims file reports of all VA 
examinations of the veteran conducted in 
September 1998 and March 1999.  The RO 
should also associate with the claims 
file its April 1999 rating decision 
concerning the claim at issue as well as 
the pertinent supplemental statement of 
the case.  In addition, the RO should 
identify the veteran's current custodian 
for VA purposes and determine whether 
that individual is the proper appellant 
as to the issue on appeal.  All action in 
this regard should be documented fully by 
the RO.  

2.  The RO should contact the veteran, 
through his attorney, and request that he 
identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his epigastric or ventral 
hernias.  With any necessary 
authorization form the veteran, the RO 
should attempt to obtain and associate 
with the claims file copies of all 
identified medical records that have not 
been obtained previously.  

3.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran of this through his 
attorney and request that they submit 
copies of the outstanding records.  

4.  The RO should arrange for a VA 
examination of the veteran by a board 
certified surgeon, if available, to 
determine the current severity and extent 
of the veteran's service-connected hernia 
disability, described as ventral hernia, 
postoperative recurrence of epigastric 
hernia.  All manifestations of current 
disability should be described in detail, 
including whether the size of any hernia 
may be described as small, large or 
massive.  The surgeon should describe the 
extent of any abdominal wall weakness and 
should describe the need, if any, for 
control by the use of an abdominal belt.  
The surgeon should provide a detailed 
assessment of the presence, location and 
dimensions of all postoperative hernia 
scarring and state whether there is 
objective evidence of any scar 
tenderness, whether the veteran's hernial 
scar is painful, superficial, poorly 
nourished or ulcerated, or whether there 
is objective evidence of any other 
functional impairment resulting from the 
veteran's hernial scar.  The surgeon 
should state whether any hernial scarring 
results in limitation of functioning 
separate and apart from manifestations 
associated with the veteran's hernia.  
The surgeon should be requested to 
provide an opinion, with complete 
rationale, as to the whether it is at 
least as likely as not that the veteran's 
reports of pain with respect to his 
hernia scar are credible.  The entire 
claims file must be made available to the 
surgeon, and the report should indicate 
that the surgeon reviewed the file.  The 
report should be typed.  

5.  The RO should also arrange for VA 
examination of the veteran by a board 
certified psychiatrist, if available, to 
determine the nature and extent of the 
veteran's service-connected 
schizophrenia.  All indicated studies 
should be performed.  The psychiatrist 
should be requested to provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that the veteran's reports of pain with 
respect to his hernia disability, in 
particular the postoperative scar, are 
credible.  The psychiatrist should also 
be requested to provide an opinion, again 
with complete rationale, as to whether 
the veteran is so fixated on his hernia 
scar that the pain is a delusional 
manifestation of his service-connected 
schizophrenia.  The entire claims file 
must be made available to the 
psychiatrist, and the report should 
indicate that the psychiatrist reviewed 
the file.  The report should be typed.  

6.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO should take any action 
required to comply with the notice and 
duty to assist provisions of the VCAA.  

7.  Then, with consideration of all the 
evidence, the RO should readjudicate 
entitlement to a disability evaluation in 
excess of 20 percent for a ventral 
hernia, postoperative recurrence of 
epigastric hernia, to include entitlement 
to a separate compensable evaluation for 
a hernia scar, with consideration of 
38 C.F.R. §§ 4.14, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2000) and the 
Court's decision in Esteban v. Brown, 6 
Vet. App. 259 (1994).  

If the benefit sought on appeal remains denied, the veteran 
and his attorney should be provided a supplemental statement 
of the case and be provided an appropriate opportunity to 
respond.  Thereafter, the case should be returned to the 
Board, if otherwise in order.  The Board intimates no opinion 
as to the final outcome of this case.  The veteran need take 
no action until he otherwise notified by the RO through his 
attorney.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




